Case 20-11084-elf          Doc 13      Filed 04/06/20 Entered 04/06/20 14:57:14                 Desc Main
                                       Document Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              )    CASE NO.: 20-11084-ELF
 IN RE:                                       )
                                              )
 BRIAN E. TYLER,                              )
                                              )
                           Debtor             )    CHAPTER 13
                                              )
                           OBJECTION OF CAPITAL ONE AUTO FINANCE,
                                A DIVISION OF CAPITAL ONE, N.A.
                             TO CONFIRMATION OF PROPOSED PLAN

           Capital One Auto Finance, a division of Capital One, N.A. ("COAF"), by and through its

 attorneys, Mester & Schwartz, P.C., files Objection to Confirmation of Debtor's Proposed Plan and
 states:

 1.        On April 25, 2016, Debtor Brian E. Tyler, entered into a Retail Installment Sales Contract in the
           principal amount of $33,875.60 (the "Contract") that referred and related to the purchase of a

           2015 JEEP Cherokee Utility 4D Limited 4WD V6, V.I.N. 1C4P JMDS2FW686076 (the
           "Motor Vehicle").

 2.        COAF is the assignee of the Contract.
 3.        To secure the Contract, Debtor Brian E. Tyler granted a first lien on the Motor Vehicle in favor

           of COAF.
 4.        On February 21, 2020, Debtor filed a Voluntary Petition under Chapter 13 of the United States
           Bankruptcy Code.

 5.        On February 21, 2020, Debtor filed a Proposed Plan (the "Plan").
 6.        The Chapter 13 Trustee has scheduled a Meeting of Creditors for April 15, 2020.

 7.        At the time of the bankruptcy filing, the total amount of the COAF's claim was $13,531.64.

 8.        The plan lists the amount of the claim at $6,482.00 at 6.25% interest.
 9.        The fair market value for the Motor Vehicle is $15,675.00. See attached Exhibit C.

10.        COAF is entitled to a secured claim of $11,595.68 over the life of the plan.

11.        For the foregoing reasons, COAF objects to confirmation of the Plan.
Case 20-11084-elf       Doc 13      Filed 04/06/20 Entered 04/06/20 14:57:14               Desc Main
                                    Document Page 2 of 2



        WHEREFORE Capital One Auto Finance, a division of Capital One, N.A., respectfully
requests this Honorable Court to deny confirmation of the Plan.

                                                    Respectfully submitted,

                                                    Mester & Schwartz, P.C.

                                                    BY: /s/ Jason Brett Schwartz
                                                        Jason Brett Schwartz, Esquire

                                                         1917 Brown Street
                                                         Philadelphia, PA 19130
                                                         (267) 909-9036
                                                         Attorney for
                                                         Capital One Auto Finance,
                                                         a division of Capital One, N.A.
Dated: April 06, 2020
